DETAILED ACTION
This action is in response to applicant’s amendment filed 12/14/2020.
Claims 1, 3, 4, 6-8, 10-12, 14, 15, 17-19, and 22-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
Newly presented Claims 25 and 27 appear to have a typographical error in that the claims state “determining that the first drag input starts at a location that is consistent with where the first drag input would end had the first drag input not ended”, which the examiner finds unclear.  The examiner believes applicant intended this limitation to read “determining that the second 

Examiner Interview
	The examiner acknowledges the interview with applicant on 11/17/2020, in which the examiner agreed that the proposed amendments would overcome the current rejection at that time.

Response to Arguments
As per applicant’s request, the Double Patenting rejections are being held in abeyance

Applicant’s arguments, see pages 7-10 of response, filed 12/14/2020, with respect to the rejection(s) of claim(s) under 103(a) over Minakata in view of Pihlaja in view of Mouton have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bozinovic.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 10-12 and 14 of U.S. Patent No. 9,690,470 in view of Mouton (US 2002/0067346).  Although the as may be seen in the table below, the only differences between claim 1 of the ‘470 patent reciting a “cursor control element” and determining based on a distance, while claim 1 of the instant application recites a “user interface element” and determining based on a “characteristic”. 
Applicant describes a “UI element” in paragraph [0003] of the specficiation as “graphical depictions adjacent or surrounding a cursor such as a mouse pointer”.  This description clearly shows that “UI element” and “cursor control element” are interchangeable.  Applicant clearly lists a distance between drags as a “characteristic” of a drag in paragraph [0060] of the specification.  Therefore, each limitation of claim 1 of the instant application would be unpatentable over claim 1 of the ‘470 patent.
Claim 1 of instant application		Claim 1 of ‘470 patent
A method comprising:

A method comprising:
receiving, via a touch-sensitive device, a first drag input;
receiving, via a touch-sensitive display, a first drag input;
receiving, via a touch-sensitive device, a second drag input, wherein the first drag input and the second drag input correspond to a user-interface (UI) element that controls a visible cursor;
receiving, via the touch-sensitive display, a second drag input, wherein the first drag input and the second drag input correspond to a cursor control element;
determining whether the first drag input and the second drag input correspond to based on at least one characteristic of the first drag input and at least one characteristic of the second drag input; and

based at least on a distance between the first drag input and the second drag input; and


treating the first drag input and the second drag input as a single drag input based at least on determining that the first drag input and the second drag input correspond to a continuous drag input.



Claim 1 of the ‘470 patent further does not explicitly teach of a “completely transparent UI element”.  Mouton teaches of assisting a user in controlling a visible cursor in an offset manner in a touch display device, (see abstract).  As Mouton shows in Fig. 2, a user’s touch location (UI element) does not display any visible indicator and is thus interpreted to encompass a “completely transparent UI element”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the UI element of ‘470 with the transparent cursor of Mouton.  One of ordinary skill would have been motivated to have made such modification because utilizing the cursor offset of Mouton would benefit a user of the ‘470 patent in avoiding obstructing the view of the cursor due to the user’s finger being in the way.


Claim 2 of the instant application is obvious over claim 2 of the ‘470 patent as the examiner interprets “an angle” of the instant application to be interchangeable with “a range of trajectories” of the ‘470 patent.
Claim 3 of the instant application corresponds to claim 10 of the ‘470 patent.
Claim 4 of the instant application corresponds to claim 4 of the ‘470 patent.
Claim 6 of the instant application is taught within claim 1 of the ‘470 patent.
Claim 7 of the instant application corresponds to claim 10 of the ‘470 patent.
Claim 8 of the instant application is directed to a computer-readable medium with similar limitations to that of claim 1 and is obvious over claim 5 of the ‘470 patent using identical logic.
Claim 9 of the instant application is obvious over claim 6 of the ‘470 patent as the examiner interprets “an angle” of the instant application to be interchangeable with “a range of trajectories” of the ‘470 patent.
Claim 10 of the instant application corresponds to claim 10 of the ‘470 patent.
Claim 11 of the instant application corresponds to claim 8 of the ‘470 patent.
Claim 12 of the instant application corresponds to claim 10 of the ‘470 patent.
Claim 14 of the instant application is taught within claim 1 of the ‘470 patent.
Claim 15 of the instant application is directed to a device with similar limitations to that of claim 1 and is obvious over claim 11 of the ‘470 patent using identical logic.
Claim 16 of the instant application is obvious over claim 12 of the ‘470 patent as the examiner interprets “an angle” of the instant application to be interchangeable with “a range of trajectories” of the ‘470 patent.
Claim 17 of the instant application corresponds to claim 10 of the ‘470 patent.
Claim 18 of the instant application corresponds to claim 14 of the ‘470 patent.
Claim 19 of the instant application is taught within claim 1 of the ‘470 patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-10, 12, 14-17, 19, 22, 23, and 24-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Minakata (US 5,568,565), in view of Pihlaja (US 2003/0146905), in view of Mouton (US 2002/0067346), in view of Bozinovic et al. (US 5,452,371), hereinafter Bozinovic.

As per claim 1, Minakata teaches the following:
a method comprising:
receiving, via a touch-sensitive device, (Minakata, column 3, line 67 – column 4, line 2), a first drag input, (see Fig. 12a, #SL 1); 
receiving, via a touch-sensitive device, a second drag input, (see Fig. 12a, #SL2);
determining whether the first drag input and the second drag input correspond to a continuous drag input.  As Minakata teaches in column 10, lines 13-24, the two line segments SL1 and SL2 were intended to be a single line and was disconnected at the middle because of very fast writing.  As Minakata teaches in column 5, lines 13-25, a joint factor is assigned to each line segment which aids in correcting possible gaps in 
treating the first drag input and the second drag input as a single drag input based at least on the determining that the first drag input and the second drag input correspond to a continuous drag input.  As Minakata further teaches in column 10, lines 13-24, two line segments are corrected to be one line, thus a single drag.
However, Minakata does not explicitly teach of a UI element.  Pihlaja teaches the following:
wherein the first drag input and the second drag input correspond to a completely transparent user-interface (UI) element that controls a visible cursor.  As Pihlaja teaches in paragraph [0019], and corresponding Fig. 2, virtual stylus 206 (cursor) is position controlled through a user touching and dragging handle part 208 (UI element).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the touch interface of Minakata with the cursor control element of Pihalaja.  One of ordinary skill would have been motivated to have made such modifications because as Pihalaja teaches in paragraph [0004], the cursor control element would benefit a user of Minakata in being able to control the cursor while maintaining a reasonable level of accuracy.

	Furthermore, while Makata teaches of the lines being on a similar projection in column 5, lines 13-25, Minakata does not explicitly teach of a first angle and second angle being within a range of angles.  In a similar field of endeavor, Bozinovic teaches of interpreting user drawn input (see abstract).  Bozinovic further teaches the following:
based on at least a determination that a first angle of movement of the first drag input and a second angle of movement of the second drag input are within a range of angles, wherein the first angel is different from the second angle.  As Bozinovic teaches in column 11, lines 55-67, two separate lines may be connected by a “smooth joint” if the tangent angles at the ends of the two line segments are separated by no more than a value.  This is further exemplified in Figs. 7 and 8c.
It would have been obvious to one of ordinary skill in the art at thet time the invention was made to have modified the intended connection of lines of Minakata with 

Regarding claim 3, modified Minakata teaches the method of claim 1 as described above.  Minakata further teaches the following:
at least one characteristic of the first drag input comprises a velocity of the first drag input.  As Minakata teaches in column 5, lines 13-25, a joint factor is assigned to each line segment which aids in correcting possible gaps in line drawing.  Minakata teaches in column 5, line 7, the joint factor is dependent on velocity.  Therefore, the “mountains” of the line segments of Fig. 12 are dependent upon the velocity of the strokes.  Therefore, the determination of the two line segments being a single line is dependent upon a comparison of the velocity of the two strokes as, for example, if one or both of the line segments’ velocities were lower, the two “mountains” would not overlap and therefore lead to the conclusion that the two line segments remain separate.

Regarding claim 6, modified Minakata teaches the method of claim 1 as described above.  Minakata further teaches the following:
the touch-sensitive device comprises a touch-sensitive display.  As Minakata, teaches in column 3, line 67 – column 4, line 2, the user draws directly on the display 30.

Regarding claim 7, modified Minakata teaches the method of claim 1 as described above.  Minakata further teaches the following:
determining that the first drag input and the second drag input comprise a continuous drag input is further based on a comparison of' a first drag input velocity and a second drag input velocity.  As Minakata teaches in column 5, lines 13-25, a joint factor is assigned to each line segment which aids in correcting possible gaps in line drawing.  Minakata teaches in column 5, line 7, the joint factor is dependent on velocity.  Therefore, the “mountains” of the line segments of Fig. 12 are dependent upon the velocity of the strokes.  Therefore, the determination of the two line segments being a single line is dependent upon a comparison of the velocity of the two strokes as, for example, if one or both of the line segments’ velocities were lower, the two “mountains” would not overlap and therefore lead to the conclusion that the two line segments remain separate.

As per claim 8, Minakata teaches the following:
a computer readable storage medium, (see Fig. 1), that is not a transient signal, the computer-readable storage comprising executable instructions that when executed by a processor, (see Fig. 1, 2), cause the processor to effectuate operations.
The remaining limitations of claim 8 are substantially similar to those of claim 2 and are rejected using similar logic.
Regarding the limitation of “wherein the UI element transitions between being visible and being transparent responsive to a command received from an application or user”, Pihlaga teaches in paragraph [0026] that the virtual stylus disappears from the screen until a user completes a scroll mode (transparent responsive to user command).

Regarding Claims 10, 12, and 14, Modified Minakata teaches the medium of claim 8 as described above.  The remaining limitations of claims 9, 10, and 12 are substantially similar to those of claims 3, 7, and 6, respectively, and are rejected using similar logic.

As per claim 15, Minakata teaches the following:
a device comprising:
a processor, (see Fig. 1, 2); and
memory coupled to the processor, (see Fig. 1).
The remaining limitations of claim 8 are substantially similar to those of claim 8 and are rejected using similar logic.

Regarding Claims 17 and 19, modified Minakata teaches the device of claim 15 as described above.  The remaining limitations of claims 16, 17, and 19 are substantially similar to those of claims 3 and 6, respectively, and are rejected using similar logic.

Regarding claim 22, modified Minakata teaches the method of claim 1 as described above.  Minakata further teaches the following:
the determining whether the first drag input and the second drag input correspond to a continuous drag input is further based on a velocity of the first drag input matching a velocity of the second drag input.  As Minakata teaches in column 5, lines 13-25, a joint factor is assigned to each line segment which aids in correcting possible gaps in line drawing.  Minakata teaches in column 5, line 7, the joint factor is dependent on velocity.  Therefore, the “mountains” of the line segments of Fig. 12 are dependent upon the velocity of the strokes.  Therefore, the determination of the two line segments being a single line is dependent upon a comparison of the velocity of the two strokes as, for example, if one or both of the line segments’ velocities were lower, the two “mountains” would not overlap and therefore lead to the conclusion that the two line segments remain separate.

Regarding claim 23, modified Minakata teaches the method of claim 1 as described above.  Minakata further teaches the following:
the determining whether the first drag input and the second drag input correspond to a continuous drag input is further based on determining that the first drag input starts at a location that is consistent with where the first drag input would end had the first drag input not ended.  Minakata further teaches in column 5, line 54 - column 6, line 6, that a “local area” is determined around each line segment using the joint factor and termed a “mountain”.  As Minakata further teaches in column 10, lines 13-24, if the “mountains” of two line segments overlap, it is determined that the two segments create one line segment S (Fig. 12d).
Regarding claim 24, modified Minakata teaches the device of claim 15 as described above.  Minakata further teaches the following:
the determining whether the first drag input and the second drag input correspond to a continuous drag input is further based on a velocity of the first drag input matching a velocity of the second drag input.  As Minakata teaches in column 5, lines 13-25, a joint factor is assigned to each line segment which aids in correcting possible gaps in line drawing.  Minakata teaches in column 5, line 7, the joint factor is dependent on velocity.  Therefore, the “mountains” of the line segments of Fig. 12 are dependent upon the velocity of the strokes.  Therefore, the determination of the two line segments being a single line is dependent upon a comparison of the velocity of the two strokes as, for example, if one or both of the line segments’ velocities were lower, the two “mountains” would not overlap and therefore lead to the conclusion that the two line segments remain separate.

 Regarding claim 25, modified Minakata teaches the device of claim 15 as described above.  Minakata further teaches the following:
the determining whether the first drag input and the second drag input correspond to a continuous drag input is further based on determining that the first drag input starts at a location that is consistent with where the first drag input would end had the first drag input not ended.  Minakata further teaches in column 5, line 54 - column 6, line 6, that a “local area” is determined around each line segment using the joint factor and termed a “mountain”.  As Minakata further teaches in column 10, lines 13-24, if the “mountains” of two line segments overlap, it is determined that the two 

Regarding claims 26 and 27, modified Minakata teaches the medium of claim 8 as described above.  The remaining limitations of claims 26 and 27 are substantially similar to those of claims 24 and 25 respectively, and are rejected using identical reasoning.


Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minakata in view of Pihlaja in view of Mouton in view of Bozinovic as applied to claims 1, 8, and 15 above, and further in view of Kinawi et al. (US 6,545,669), hereinafter Kinawi.

Regarding claim 4, modified Minakata teaches the method of claim 1 as described above.  However, Minakata does not explicitly teach of continuing a drag.  Kinawi teaches the following:
the treating the first and second drag input as a single drag input comprises continuing to drag an object initially being dragged with the first drag input. .  As Kinawi teaches in Fig. 13, upon the conditions being met, a continuous drag on an object is performed until a release command is received, thus being a continuous drag command.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the unintentional gap filling of Minakata with the 

Regarding Claim 11, Modified Minakata teaches the medium of claim 8 as described above.  The remaining limitations of claim 11 are substantially similar to those of claim 4 and are rejected using similar logic.

Regarding Claim 18, Modified Minakata teaches the device of claim 15 as described above.  The remaining limitations of claim 18 are substantially similar to those of claim 4 and are rejected using similar logic.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                     Supervisory Patent Examiner, Art Unit 2175